Citation Nr: 1544049	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969.  The Veteran died in August 2010 and the appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Thereafter, the appellant submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran died in August 2010.  According to the death certificate of record, the immediate cause of the Veteran's death was acute myelogenous leukemia (AML).
 
2.  The evidence is at least in relative equipoise as to whether the Veteran's AML is related to his active duty to service.  



CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's August 2010 death from acute myelogenous leukemia (AML) is related to in-service chemical exposures.  Specifically, she asserts that in performing his duties as a fire protection specialist in service, he was exposed to chemicals including jet fuel and benzene, and that those exposures caused his AML and ultimately his death.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death. 38 U.S.C.A. §§ 1110, 1310 (West 2015); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2015).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

Following a review of the record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's AML that caused his death was related to his active duty service.  In this case, the death certificate lists the immediate cause of the Veteran's August 2015 death to be AML, with a significant contributing condition of thrombocytopenia.  Thus, AML is considered a principal cause of the Veteran's death.  38 C.F.R. § 3.312(b).  

Additionally, service personnel and medical records show that the Veteran served  as a Fire Protection Specialist or fireman, and was assigned to the fire department while in service.  The appellant has provided testimony that the Veteran's duties    in service included cleaning up after plane crashes.  The Board also notes that, in April 1968, the Veteran presented to sick call reporting that in the last couple of months, he had been getting sick after being involved with JP-4.  Then, following a December 1968 firefighter service examination, the Veteran was found qualified for "TOXIC HAZ. DUTY." Thus, the Board concedes that the Veteran was at least as likely as not exposed to toxic chemicals, including jet fuel and benzene, during his service.

In support of the current appeal, the appellant has submitted a March 2013 private medical opinion indicating that exposure to high levels of benzene has been associated with developing AML.  The private physician noted the Veteran's history of military duties involving cleaning up airplane crashes and noted that those duties most likely exposed him to a higher level of benzene and petroleum products than the normal population.  Therefore, the private physician concluded that the Veteran's exposure during his service may have increased his risk for acquiring AML.  Significantly, that opinion was provided by a physician specializing in hematology and oncology.  Furthermore, it is consistent with an August 2011 private opinion from a nurse practitioner that, after reviewing the Veteran's military records and "many articles" related to AML, there could be a link between exposure to benzene and dioxins and the disease.  The opinion is also consistent with various medical journal and internet articles submitted by the appellant in support of an association between AML and chemicals such as benzene.

The Board is cognizant that in April 2013, a VA examiner opined that the Veteran's AML was less likely as not related to his in-service exposures.  The opinion appears to be primarily based on the Veteran's post-service occupational history and post-service exposure to other sources containing benzene.  However, while the Veteran may have had additional exposures post service (which, notably, are not specifically identified by the examiner or in the record, but rather, presumed), those post-service exposures do not negate or erase the in-service exposures to jet fuel and hazardous toxic chemicals as a firefighter, which a private oncologist has indicated put the Veteran at an increased risk for acquiring AML.  The Board is cognizant that the private March 2013 opinion does not specifically discuss the post service exposures from the Veteran's work in construction and as a contractor, as mentioned by the April 2013 VA examiner.  However, the record shows that the physician who authored the March 2013 opinion treated the Veteran for his AML and a review of that physician's medical treatment records relating to the Veteran show that he was aware of the Veteran's post-service occupational history when he opined that the Veteran's in-service exposure may have increased his risk for acquiring AML. Regardless, the Board finds that the negative April 2013 VA opinion is balanced out by the totality of the positive evidence discussed above.

Given the foregoing evidence, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's AML was related to chemical exposures in service.  Therefore, after resolving all doubt in favor of the appellant, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2015).  



ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


